EXHIBIT 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Quaint Oak Bancorp, Inc. Southampton, Pennsylvania We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-159130) of Quaint Oak Bancorp, Inc. and its subsidiaries of our report dated March 30, 2012, relating to the consolidated financial statements which appears in this Annual Report on Form 10-K for the year ended December 31, 2011. /s/ ParenteBeard LLC Philadelphia, Pennsylvania March 30, 2012
